ALLOWANCE
This action is in response to the Request for Continued Examination (RCE) filed 5/24/2021.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.

Allowable Subject Matter
Claims 46-59 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 46, the subject matter of the independent claim could either not be found or was not suggested in the prior art of record.  The subject matter not found a support for an area of a body that includes a hinge joint wherein a structural hinge mechanism is larger than a secondary hinge mechanism so as to bias application of pressure towards one side of the hinge joint when the support is secured to the area of the body, in combination with the other elements (or steps) in the claims. 
In regards to claim 46, the prior art of record does not teach a support for an area of a body that includes a hinge joint wherein a structural hinge mechanism is larger than a secondary hinge mechanism so as to bias application of pressure towards one side of the hinge joint when the support is secured to the area of the body, which provides an improved unloader brace that applies pressure to the hinge joint to offset malalignment of the hinge joint.
In regards to claim 59, the subject matter of the independent claim could either not be found or was not suggested in the prior art of record.  The subject matter not found was an apparatus comprising a clothing article for an area of a body that includes a hinge joint; wherein a structural hinge mechanism is larger than a secondary hinge mechanism so as to bias application of pressure towards one side of the hinge joint when the clothing article is worn, in combination with the other elements (or steps) in the claims. 
In regards to claim 59, the prior art of record does not teach an apparatus comprising a clothing article for an area of a body that includes a hinge joint; wherein a structural hinge mechanism is larger than a secondary hinge mechanism so as to bias application of pressure towards one side of the hinge joint when the clothing article is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/25/2021